Dismissed and Memorandum Opinion filed December 11, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00486-CR

                DOMINIQUE DEWIT SHACKELFORD, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                On Appeal from County Criminal Court at Law No. 8
                               Harris County, Texas
                          Trial Court Cause No. 1791547


                  MEMORANDUM                          OPINION


      A jury convicted appellant of driving while intoxicated. On May 14, 2012, the
trial court sentenced appellant to confinement for 180 days in the county jail, suspended.
Appellant filed a notice of appeal on May 14, 2012.

      On September 11, 2012, this court ordered a hearing to determine why appellant=s
counsel had not filed a brief in this appeal. On September 21, 2012, the trial court
conducted the hearing, and the record of the hearing was filed in this court on December
3, 2012.
       At the hearing, appellant, together with his counsel, confirmed that he had
discussed the issues with counsel and determined that appellant no longer wished to
pursue his appeal.

       Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See TEX. R. APP. P. 42.2(a). However, based upon the
testimony at the hearing that appellant does not want to continue his appeal, we conclude
that good cause exists to suspend the operation of Rule 42.2(a) in this case. See TEX. R.
APP. P. 2.

       Accordingly, we dismiss the appeal.



                                     PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                             2